           Case 1:19-cv-10210-VSB Document 13 Filed 08/18/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------X
 MICHAEL DUKE REEVES, DREAMDUKE :
                                                                                            8/18/2020
 ENTERPRISE, LLC,                                          :
                                                           :
                                         Plaintiff,        :
                                                           :         19-CV-10210 (VSB)
                            -against-                      :
                                                           :                ORDER
 SAFEGUARD PROPERTIES, et al.,                             :
                                                           :
                                          Defendants. :
 --------------------------------------------------------- X


VERNON S. BRODERICK, United States District Judge:

        On October 31, 2020, pro se Plaintiff Michael Duke Reeves and Dreamduke Enterprise,

LLC, filed this action against Defendants Safeguard Properties, Robert Klein, Alan Jaffa, Tim

Rath, Bank of America, The Bank of New York, Wells Fargo, Caliber Home Loans, Sue Barone,

U.S. Bank Trust, and Bank of New York Mellon Corporation. (Doc. 2.) Plaintiffs failed to

obtain a summons. On June 23, 2020, I issued an Order directing Plaintiffs to “submit a letter of

no more than three (3) pages, supported by legal authority, demonstrating good cause as to why

this case should not be dismissed pursuant to Federal Rule of Civil Procedure 4(m).” (Doc. 7).

Plaintiffs were “warned that failure to submit a letter and to demonstrate good cause for failure to

serve Defendants within ninety days after the complaint was filed will result in dismissal of this

action.” (Id.) To date, Plaintiffs have failed to issue a summons, file a letter, or indicate in any

other way their intention to prosecute this case. Accordingly, it is hereby:
          Case 1:19-cv-10210-VSB Document 13 Filed 08/18/20 Page 2 of 2




       ORDERED that the Plaintiffs’ Complaint is dismissed, without prejudice, pursuant to

Federal Rule of Civil Procedure 4(m).

       The Clerk’s Office is respectfully directed to send a copy of this Order to the pro se

plaintiff, and terminate the motions at Documents 8, 9, and 11.

SO ORDERED.

 Dated:    August 18, 2020
           New York, New York

                                                    ______________________
                                                    Vernon S. Broderick
                                                    United States District Judge




                                                2
